EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT THAT HAS BEEN
OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IN PUBLICLY DISCLOSED, OR (III) CONTAINS PERSONALLY IDENTIFIABLE
INFORMATION

Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into, with the
intent to be effective as of the 1st day of January, 2020 (the “Effective
Date”), by and between Richard Vecchiolla (hereinafter referred to as the
“Executive”), and Midwest Holding Inc., a Nebraska corporation (“MHI”)
(hereinafter referred to as the “Employer”).

This Agreement supersedes and replaces in its entirety the prior Employment
Agreement between the parties, dated March 26, 2019 (the “Prior Employment
Agreement”).

WHEREAS, MHI operates as a financial services holding company, and through its
subsidiaries, MHI focuses on the underwriting, selling and servicing of life
insurance products and annuity policies;

WHEREAS, 1505 Capital LLC (together with any successor entities, “1505”) is an
affiliate of MHI and an investment advisory firm;

WHEREAS, the Executive has experience as an executive of life insurance
companies and asset managers;

WHEREAS, MHI desires to employ the Executive as Chief Executive Officer of 1505,
on the terms and conditions hereinafter set forth; and

WHEREAS, the Executive desires to accept employment as set forth above on the
terms and conditions hereinafter set forth.

W I T N E S E T H

NOW, THEREFORE, the parties, in consideration of their respective promises and
undertakings as herein set forth, agree as follows:

1.  Employment. Subject to the terms and conditions hereinafter set forth, the
Employer hereby employs the Executive, and the Executive hereby accepts
employment with the Employer to act on the Employer’s behalf, as Chief Executive
Officer of 1505.

2.  Duties. The duties of the Executive shall be those which are usually and
customarily associated with the positions of a Chief Executive Officer of a
comparably-sized asset manager. The Executive will have the duties and
responsibilities specified in 1505’s operational guidelines and related
materials, as may be amended from time to time, and as detailed in Exhibit A
attached hereto and incorporated herein, as well as such other reasonably
related duties and responsibilities as may be specified by the Board of
Directors of MHI, including duties and responsibilities relating to 1505. The
Executive shall report to the chairman and chief executive officer of MHI for
the performance of his duties and shall devote a part of his working time,
attention, skill and reasonable best efforts to the performance of his duties
hereunder in a manner that will faithfully and diligently further the business
and interests of MHI. Executive acknowledges and agrees that Executive’s
employment relationship is solely with Employer, that Employer retains all
rights and authority to control Executive’s activities in carrying out the terms
of this Agreement,

--------------------------------------------------------------------------------

and that the subsidiaries of MHI (including, but not limited to, 1505) and its
affiliates shall not be considered a joint employer of Executive for any
purposes under this Agreement or under any federal, state or local laws.

3.  Compensation for Services. In consideration for the services rendered to the
Employer, the Executive shall be compensated as follows:

A.  Base Salary. The Executive shall be compensated at the rate of $250,000 per
calendar year (“Base Salary”). The Executive’s Base Salary, subject to
applicable withholding and authorized deductions, shall be paid in 24 equal
semi-monthly installments, in accordance with the usual and customary payroll
practices of the Employer.

B.  Bonus. The Board of Directors of MHI may, in its discretion, grant a
performance bonus to the Executive, in addition to the compensation described
herein, based on performance relating to events such as, but not limited to,
business streamlining, business cost reductions, acquisitions, establishment of
subsidiaries or affiliates, expansion of MHI, or corporate revenues.

C.  Additional Compensation. In addition to any other compensation set forth in
this Section 3, on a quarterly basis, the Executive shall receive from MHI,
promptly upon invoice to MHI and 1505, the fee streams tied to the revenue
generating activities detailed in Exhibit B (“Fee Stream Revenue”) attached
hereto.

D.  Benefits. During Executive’s employment with Employer, subject to the
proviso in the final sentence of this Section 3.D, the Executive shall receive
the following benefits (together, the “Other Benefits”):

(i)  The Employer shall pay the full premium required to provide the Executive
and the Executive’s spouse and family with coverage under the Employer’s Group
Health and Dental Plan as per current practice or receive a credit if such
coverage is waived.

(ii)  The Executive shall be eligible to participate in all leave policies and
“fringe” benefit programs, including, but not limited to, sick leave, personal
leave, insurance programs and/or a 401(k) plan, as and to the extent the same
are from time to time made available to employees of the Employer.

Anything herein to the contrary notwithstanding, however, the Other Benefits and
the terms and conditions thereof may be hereafter modified or terminated from
time to time by Employer consistent with other similarly situated employees and
without amending this Agreement, and the Executive’s eligibility, participation
and benefit entitlement for each of the foregoing policies, plans, programs or
benefits shall be subject to all of the terms and conditions of each such
policy, plan or program and any third party contracts, agreements or policies of
insurance which may be applicable thereto.

E.  Continuation of Salary During Illness. If the Executive shall become ill or
temporarily disabled and shall be absent from work by reason thereof, the
Employer shall continue the Executive’s salary during said period of illness or
disability as may be necessary to permit the Executive to qualify for any
disability income insurance maintained by the Executive.

F.  Annual Physical. An annual physical examination may be required, at the
Employer’s expense, determined in the reasonable discretion of the Employer.

4.  Expense Reimbursement. The Employer (or 1505, as the case may be) agrees to
reimburse the Executive, in accordance with the Employer’s (or 1505’s, as the
case may be) usual and customary practices, for all other ordinary and necessary
business expenses which are reasonably and necessarily incurred by the Executive
in the course of performing his duties on the Employer’s behalf under this
Agreement.

--------------------------------------------------------------------------------

5.  [Reserved].

6.  Termination. Nothing in this Agreement is intended to provide, nor shall
this Agreement provide, the Executive with any contractual rights to employment
for any period of time. The Executive and the Employer acknowledge and agree
that the employment relationship between the Executive and the Employer is
strictly “at-will.” This means that either the Executive or the Employer may, at
any time, for any reason or no reason, terminate the employment relationship
between the Executive and the Employer. In addition, and without limiting the
foregoing, this Agreement may be terminated as follows:

A.  Death. This Agreement shall immediately terminate upon the event of the
Executive’s death.

B.  Disability. Subject to Section 3.D, this Agreement shall immediately
terminate in the event the Executive is Permanently Disabled, has exhausted all
available leave, and is unable to return to work and perform the essential
functions of his employment. “Permanently Disabled” shall mean a physical or
mental impairment rendering the Executive substantially unable to carry out his
then currently assigned day-to-day functions as an employee of the Employer for
any period of six (6) consecutive months. Any dispute as to whether the
Executive is Permanently Disabled, and the date on which such incapacity
commenced shall be resolved by the Board of Directors of MHI with the assistance
of a physician selected by either party. The decision of the Board of Directors
of MHI shall be final and binding upon the Executive and the Employer. If the
Executive does not cooperate in providing the Board of Directors access to
needed information upon which a determination can be made, then the Board of
Directors shall have no continued obligation to consult with a physician and
will have authority to determine incapacity on its own.

C.  Involuntary Termination for Good Cause. The Employer may terminate the
Executive’s employment at any time for Good Cause. “Good Cause” shall be deemed
to exist if, and only if:

(i)  Executive willfully engages in acts or omissions determined to constitute
fraud , breach of fiduciary duty or intentional wrongdoing or malfeasance,
including without limitation knowing falsification of the financial books or
records of the Employer (or its subsidiaries or affiliates), embezzlement of
funds from the Employer (or its subsidiaries or affiliates) or other similar
fraud; provided, however, that a breach of fiduciary duty shall not be deemed to
occur or exist as a result of any business decision made by Executive that is
protected by the “business judgment rule” as adopted by courts applying the
General Corporation Law of the State of Delaware;

(ii)  Executive is convicted of, or enters a plea of guilty or nolo contendere
to charges of, any criminal violation involving fraud or dishonesty;

(iii)  Executive is convicted of, or enters a plea of guilty or nolo contendere
to charges of, any felony or other crime which has or may have a material
adverse effect on Executive’s ability to carry out his duties under this
Agreement or on the reputation or activities of the Employer (or its
subsidiaries or affiliates);

(iv)  Executive habitually abuses alcohol, illegal drugs or controlled
substances or non-prescribed prescription medicine;

(v)  Executive materially breaches the terms of any agreement between Executive
and the Employer (or its subsidiaries or affiliates) relating to Executive’s
employment, or materially fails to satisfy the conditions and requirements of
Executive’s employment with the Employer (or its subsidiaries or affiliates),
and such breach or failure remains uncured for more than 30 days following
receipt by Executive of written notice from the Employer specifying the nature
of the breach or failure and demanding cure thereof; or

--------------------------------------------------------------------------------

(vi)  Executive engages in acts or omissions constituting gross negligence by
Executive in the performance (or non-performance) of his duties hereunder.

7.  Effect of Termination. In the event the Executive’s employment is terminated
pursuant to Section 6.A, 6.B or 6.C above, the Executive shall only be entitled
to receive that portion of his Base Salary and Fee Stream Revenue which has been
earned up to the date of such termination, in addition to Other Benefits through
the date of such termination and the reimbursement of any expenses as provided
in Section 4. In the event the Executive’s employment is terminated for reasons
other than those provided in Section 6.A, 6.B. or 6.C., the Executive shall be
entitled to the amounts set forth in Section 9 below subject to the terms and
conditions contained therein.

8.  Resignation or Retirement; Effect. If the Executive resigns without Good
Reason (as defined below) or retires from Employer, the Executive shall (i) only
receive his Base Salary, Fee Stream Revenue and Other Benefits through the
effective date of his resignation or retirement if the Executive joins, within
six (6) months of resignation or retirement, a company reasonably deemed to be a
competitor of the Company or (ii) only receive his Base Salary and Other
Benefits through the effective date of his resignation or retirement plus the
Fee Stream Revenue through the effective date of his resignation or retirement
plus six (6) additional months if the Executive does not join, within six (6)
months of resignation or retirement, a company reasonably deemed to be to be a
competitor of the Company . If the Executive resigns with Good Reason, he shall
be entitled to the amounts set forth in Section 9 below subject to the terms and
conditions contained therein. For purposes of this Agreement, “Good Reason”
shall mean:

(i)  the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position as a C-Suite executive (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Sections 1 and 2 of this Agreement, or any other action by MHI
which results in a diminution in such position as a C-Suite executive,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by MHI promptly after receipt of notice thereof given by the Executive
(for purposes of clarification and the avoidance of doubt, if Executive
transitions from Chief Executive Officer of 1505 to a separate C-Suite executive
position, such a transition shall not qualify as Good Reason);

(ii)  any failure by MHI to comply with any of the provisions of Section 3 of
this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by MHI within 30 days after
receipt of written notice thereof given by the Executive;

(iii)  any purported termination by the Employer of the Executive’s employment
otherwise than as expressly permitted by this Agreement; and

(iv)  resignation by the Executive for any reason within three (3) months after
a Change in Control. “Change in Control” means:

(a)  the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
other than an employee benefit plan (or related trust) sponsored or maintained
by the Employer or any of its affiliates, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of the then outstanding voting securities of the Employer entitled
to vote generally in the election of directors, or of equity securities having a
value equal to more than fifty percent (50%) of the total value of all shares of
stock of the Employer; or

(b)  approval by the shareholders of the Employer of (1) a merger,
reorganization or consolidation with respect to which the individuals and
entities who were the respective beneficial owners of the voting securities of
the Employer immediately before such merger, reorganization or consolidation do
not, after such merger, reorganization or consolidation, beneficially own,
directly or

--------------------------------------------------------------------------------

indirectly, more than fifty percent (50%) of respectively, the then outstanding
common shares or other voting securities and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
Directors of the corporation or limited liability company resulting from such
merger, reorganization or consolidation, (2) a liquidation or dissolution of the
Employer or (3) the sale or other disposition of all or substantially all of the
assets or stock of MHI by the Employer.

(v)  the Employer materially breaches the terms of any agreement between the
Executive and the Employer relating to the Executive’s employment, or materially
fails to satisfy the conditions and requirements of this Agreement, and such
breach or failure by its nature is incapable of being cured, or such breach or
failure remains uncured for more than 30 days following receipt by the Employer
of written notice from the Executive specifying the nature of the breach or
failure and demanding the cure thereof.

Notwithstanding anything herein to the contrary, in the event the Executive
shall resign and terminate his employment for Good Reason hereunder, the
Executive shall give written notice to the Employer specifying in detail the
reason or reasons for the Executive’s termination.

9.  Severance; Liquidated Damages. If the Employer terminates the Executive’s
employment under this Agreement for reasons other than those provided in
Sections 6.A, 6.B and 6.C, or if the Executive resigns and terminates this
Agreement for Good Reason as provided in Section 8, the Employer shall pay to
the Executive that portion of his Base Salary and Fee Stream Revenue which has
been earned up to the date of such termination, in addition to Other Benefits
through the date of such termination and the reimbursement of any expenses as
provided in Section 4. In addition, in any such event, and provided Executive
signs and does not revoke as may be permitted by law a general release of claims
in a form acceptable to Employer, the Employer shall pay to the Executive on a
quarterly basis following the date of such termination an amount equal to the
Fee Stream Revenue for each quarter of the Severance Period (as hereinafter
defined) (the “Liquidated Damages Amount”. As used herein the term “Severance
Period” shall mean a period extending from the date of termination and
continuing through twelve (12) months after the date of termination. The
Employer and the Executive agree that the Executive shall have no duty to
mitigate his losses or obtain other employment. If the Executive obtains other
employment, it shall not affect his right to payment under this Section. The
parties have bargained for and agreed to the foregoing severance and liquidated
damages provision, given consideration to the fact that the Executive will lose
certain benefits related to his position, which are extremely difficult to
determine with certainty. The parties agree that payment of the severance
liquidated damages provided in this Section to the Executive shall constitute
adequate and reasonable compensation to the Executive for the damages and injury
suffered by him because of such termination of this Agreement by the Employer.

10.  Indemnification.

A.  In the event that the Executive is successful in any suit or proceeding
against the Employer to enforce any or all of his rights under this Agreement
(or a related agreement with Employer), the Employer shall pay (or the Executive
shall be entitled to promptly recover from the Employer) the Executive’s
reasonable attorneys’ fees, costs, and expenses in connection with the
enforcement of his rights, in addition to other costs and damages.

B.  In the event that the Employer is successful in any suit or proceeding
against the Executive to enforce any or all of its rights under this Agreement,
the Executive shall pay (or the Employer shall be entitled to recover from the
Executive) the Employer’s reasonable attorneys’ fees, costs, and expenses in
connection with the enforcement of its rights, in addition to other costs and
damages.

11.  [Reserved]

--------------------------------------------------------------------------------

12.  Non-Competition. In connection with the consideration detailed herein and
in a related agreement dated May 31, 2020, by and among Executive, MHI, 1505 and
Aurora Financial Services, in the event Executive is no longer employed by MHI
at any time prior to November 30, 2020, Executive agrees not to directly compete
with MHI’s asset management and/or annuity businesses prior to November 30,
2020. The section shall be inapplicable (i) if the Employer terminates the
Executive’s employment under this Agreement for reasons other than those
provided in Sections 6.A, 6.B and 6.C, or (ii) if the Executive resigns and
terminates this Agreement for Good Reason as provided in Section 8.

13.  Ironbound Agreements. If this Agreement is terminated for any reason,
Executive agrees to cooperate in good faith and in a commercially reasonable
manner with MHI to preserve key relationships and transition obligations under
and pursuant to the agreements and relationship with Ironbound Financial
Services, Inc., Ironbound Reinsurance Company Limited, Ironbound Re Holdings,
Limited and each of their affiliates, successors and assigns.

14.  Severability. Invalidity of any provision of this Agreement shall not
render invalid any of the other provisions of this Agreement, and if any part of
this Agreement should be determined to be unlawful, unenforceable or against
public policy, the remaining parts shall continue to be fully effective and
enforceable.

15.  Miscellaneous Provisions.

A.  Successor and Assigns. This Agreement is personal in nature and the
Executive may not assign or delegate any rights or obligations hereunder without
first obtaining the express written consent of the Employer. The rights,
benefits, and obligations of the Employer under this Agreement and all covenants
and agreements pertaining thereto hereunder shall be assignable by the Employer
and shall inure to the benefit of and be enforceable by or against its
successors and assigns, provided the Employer shall remain liable to the
Executive for the performance of all obligations to be performed by it
hereunder.

B.  Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof and supersedes and replaces
all prior agreements or understandings and all negotiations, discussions,
arrangements, and understandings with respect thereto.

C.  Binding Effect. This Agreement shall be binding upon the parties and their
respective heirs, personal representatives, administrators, trustees,
successors, and permitted assigns.

D.  Amendment or Modification. No amendment or modification of this Agreement
shall be binding unless executed in writing by the parties hereto.

E.  Governing Law. Employer and Executive agree that this Agreement shall be
governed by and construed according to the laws of the State of Nebraska.

F.  Interpretations. Any uncertainty or ambiguity existing herein shall not be
interpreted against either party because such party prepared any portion of this
Agreement, but shall be interpreted according to the application of rules of
interpretation of contracts generally. The headings used in this Agreement are
inserted for convenience and reference only and are not intended to be an
integral part of or to affect the meaning or interpretation of this Agreement.

G.  Notices. Any notice required to be given in writing by any party to this
Agreement may be delivered personally or by certified mail. Any such notice
directed to the Employer shall be addressed to the Employer at 2900 South 70th
Street, Suite 400, Lincoln, Nebraska 68510, Attention: Secretary, Board of
Directors; or to such other address as the Employer may from time to time
designate in writing to the Executive. Any notice addressed to the Executive
shall be addressed to his personal residence at [**] or to such other address as
the Executive may from time to time designate in writing to the Employer.

--------------------------------------------------------------------------------

H.  Survival. Anything herein to the contrary notwithstanding, the rights and
obligations of the parties hereunder which by their terms contemplate or require
performance or obligations which extend beyond or occur after the termination of
this Agreement, specifically including, but not limited to, the payments to the
Executive provided for in Sections 7 and 9 and the indemnification of Executive
provided in Section 10, shall survive termination of this Agreement and shall be
and remain fully enforceable as between the parties in accordance with their
terms.

I.  Voluntary Execution; Conflict Waiver. Each of the Executive and the Employer
is signing this Agreement knowingly and voluntarily. The Executive and the
Employer have been given the opportunity to consult with independent counsel of
their choice regarding their rights under this Agreement.

J.  Signatures. This Agreement may be executed in counterparts, both of which
shall be one and the same Agreement.

K.  Internal Revenue Code Section 409A Savings Clause. It is the intention of
Employer that amounts paid under this Agreement shall not constitute “deferred
compensation” subject to Section 409A of the Internal Revenue Code (“Code”),
unless and to the extent that Employer specifically determines otherwise. In the
event Employer determines that this Agreement or any section hereof is subject
to Code Section 409A, Employer unilaterally may amend this Agreement in a manner
that complies with Code Section 409A as determined in Employer’s sole
discretion. Furthermore, it is the intent of the parties that all amounts earned
pursuant to this Agreement, if they have not otherwise been paid in accordance
with the terms of this Agreement, in any event shall be paid by the 15th day of
the 3rd month following the fiscal year in which such amounts are earned.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer and the Executive have caused this Agreement to
be signed with the intent it be effective as of the Effective Date, fully
intending the same to be binding upon themselves and their respective heirs,
personal representatives, trustees, successors, receivers and assigns.

EXECUTIVE









By: 

/s/ Richard Vecchiolla





Richard Vecchiolla















MIDWEST HOLDING INC.









By:

/s/ Mark A. Oliver





Mark A. Oliver, President



--------------------------------------------------------------------------------

Exhibit A

Executive’s job duties and responsibilities as the CEO of 1505 shall include the
following:

—Manage day-to-day activities and affairs of 1505

—Consistently strive to achieve 1505’s financial and other goals and objectives
based on agreed-upon strategies and its existing & prospective clients

—Formulate strategies, proposed actions and target clients, in coordination with
MHI, that are intended to lead to the creation of value for 1505’ s unit
holder(s)

—Develop and recommend to the MHI and MHI’s Board annual business plans, capital
and operating plans, and budgets that support 1505’s long term plan and
strategies;

—Coordinate with MHI’s finance team, establish and maintain controls and
procedures, for 1505’s financial reporting,

—Keep MHI informed in a timely and candid manner of 1505’s progress towards the
achievement of its established goals and of material deviations from the goals
or objectives and policies established by MHI and its Board;

—Evaluate the performance of the other senior employees of 1505 annually (in
coordination with review process at MHI) and make recommendations with respect
to their compensation;

—Coordinate with 1505’s external compliance consultant

—Coordinate with MHI to build 1505’s investment management team

—recommend to MHI the appointment or termination of any investment management
team personnel



--------------------------------------------------------------------------------

EXPLANATORY NOTE: [**] INDICATES THE PORTION OF THIS EXHIBIT THAT HAS BEEN
OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IN PUBLICLY DISCLOSED, OR (III) CONTAINS PERSONALLY IDENTIFIABLE
INFORMATION

Exhibit B

FEE STREAM REVENUE

In addition to any other compensation set forth in Section 3 of this Agreement
(or otherwise), on a quarterly basis, Executive shall receive the specific Fee
Stream Revenue set forth in this Exhibit subject to the terms and conditions of
the Agreement:

A. [**]% of the aggregate base management fees (or similar running management
fees or charges) earned by 1505 under any investment management agreement (or
similar agreement or mandate (each an “IMA”) for which Executive (or an entity
controlled by Executive) is either (a) the primary source of any introduction to
the Company or for such entity or (b) the primary day-to-day relationship for
the counterparty to such IMA (collectively, an “Executive Sourced IMA”). Fee
Stream Revenue under this Section A. shall be payable only for the [**] of any
IMA, which time shall begin on the later of (i) the date hereof or (ii) the date
on which the IMA is executed by the counterparty thereof.

B. In addition to any amounts in A. above, [**]% of the aggregate net management
fees (or similar running management fees or charges) earned by 1505 in
connection with any security, asset, investment or investment structure or
vehicle sourced by, originated by, or primarily driven by Executive (or an
entity controlled by Executive) (each, and collectively “Executive-Sourced
Asset(s)”). Fee Stream Revenue under this Section B. shall include, but not be
limited to, any incentive or performance or similar fees or revenues derived
from or earned in connection with any Executive-Sourced Assets.

C. [**] on any reserve assets related to any reinsurance (or similar)
relationship in connection with any arrangement or structure entered into by any
entity that is a counterparty with, or provides reinsurance to or on any
policies written by, related to, or connected with any MHI-related entity and
that is sourced by, originated by, or primarily driven by Executive (or an
entity controlled by Executive) (each, and collectively “Executive-Sourced
Reinsurance Structure”) for any reinsurance capital relationships Executive
creates. Fee Stream Revenue under this Section C. shall be payable only for the
[**] of any of the reinsurance (or similar) agreement related to any
Executive-Sourced Reinsurance Structure, which time shall begin on the later of
(i) the date hereof or (ii) the date on which the reinsurance (or similar)
agreement related to any Executive-Sourced Reinsurance Structure is executed by
the counterparty thereof.

D. In addition to any amounts due in connection with A. and B. above, [**]% of
any non-management fee revenue earned by 1505 in connection with any
Executive-Sourced Asset that is earned under an IMA with a counterparty not
affiliated with MHI.

E. [**] for ad hoc MHI/1505 additional project-based work product specifically
requested in writing by either MHI or 1505 (“Hourly Project-Based Work”) and
which is (i) not included in (A)-(D) above and (ii) not encompassed within the
duties as CEO of 1505 (Executive shall provide a monthly invoice of Hourly
Project-Based Work; provided no amounts shall be payable by MHI/1505 under this
Section E. until the aggregate amount of Project-Based Work in any calendar year
exceeds [**] hours per year). For the

--------------------------------------------------------------------------------

avoidance of doubt, Executive may refuse to undertake Hourly Project-Based Work
and such refusal shall not result in termination for Good Cause.

Executive and 1505 shall agree on a form of invoice for the Fee Stream Revenue
(and supporting calculations) contemporaneous with execution of this Agreement.

Each Executive Sourced IMA, Executive-Sourced Asset and Executive-Sourced
Reinsurance Structure shall be disclosed in writing by Executive to the chairman
and chief executive officer of MHI prior to or contemporaneous with its
execution. If MHI believes in good faith that an IMA does not qualify for Fee
Stream Revenue, MHI will promptly notify Executive after receipt of the notice
from Executive, and the parties will work in good faith and promptly resolve
such dispute.

--------------------------------------------------------------------------------